Citation Nr: 0819736	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-28 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and September 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
determined new and material evidence had not been received to 
reopen the veteran's claim for service connection for 
bilateral hearing loss and denied service connection for 
tinnitus, respectively.

In an October 2005 letter, the veteran requested a hearing 
with the Decision Review Officer (DRO), if his claim was 
denied.  The veteran rescinded this request in his June 2006 
substantive appeal.

This case has been advanced on the Board's docket due to the 
advanced age of the appellant.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
bilateral hearing loss.  The veteran was notified of the 
decision and of his appellate rights.  However, the veteran 
failed to file a notice of disagreement (NOD) within one year 
of the rating decision.

2.  The evidence associated with the claims file subsequent 
to the May 1997 rating decision, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for bilateral hearing loss, and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  There is no competent medical evidence showing that the 
veteran's tinnitus was caused by his time in service.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, denying service connection 
for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence associated with the claims file subsequent 
to the May 1997 RO rating decision denying the claim for 
service connection for bilateral hearing loss is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

A June 2005 letter provided to the veteran before the 
September 2005 rating decision regarding the veteran's claim 
for service connection for tinnitus satisfied the VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as it informed the veteran of what evidence was needed to 
establish his service connection claim, what the VA would do 
and had done, and what evidence he should provide.  The June 
2005 letter also informed the veteran that it was his 
responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim, 
and asked him to provide any information in his possession.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for bilateral hearing loss, the notice 
letter provided to the appellant in May 2004 included the 
criteria for reopening a previously denied claim and the 
criteria for establishing service connection.  The veteran 
was informed that to be considered material, the additional 
evidence must pertain to the reason the claim was previously 
denied.  The letter further explained that the claim was 
previously denied because the evidence did not show the 
condition occurred in nor was caused by service.  It was 
noted that the evidence submitted by the veteran should 
relate to this fact.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed of what evidence is necessary to substantiate the 
elements required to establish service connection.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because both the claim to reopen service 
connection for bilateral hearing loss and the claim for 
service connection for tinnitus are being denied, and no 
effective date or rating percentage will be assigned 
regarding these issues, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, evidence, and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis-New and Material Evidence regarding Bilateral 
Hearing Loss

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Second, once 
the definition of new and material evidence is satisfied and 
the claim is reopened, the Board may then determine whether 
the duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. §§ 5108, 5103A(f) (West 
2002 & Supp. 2007).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for bilateral 
hearing loss in May 1997, and the basis of the denial was 
insufficient evidence of a nexus between the veteran's 
current bilateral hearing loss and his time in service.  
Specifically, the RO noted that there were no medical 
opinions indicating that the veteran's hearing loss was 
caused by his time in service, and there was no evidence of 
hearing loss in the veteran's separation examination.  The 
veteran did not submit a NOD in response to the May 1997 
rating decision.  Therefore, the May 1997 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.1103.  In March 2004, the veteran asked to reopen his 
claim for service connection and the RO, in a June 2004 
rating decision and again in an August 2004 rating decision, 
the subject of this appeal, continued the denial of the 
veteran's claim for service connection for bilateral hearing 
loss and noted that the veteran had not submitted new and 
material evidence.

The evidence of record at the time of the May 1997 rating 
decision included private diagnoses of bilateral, moderately-
severe mixed hearing loss from October and November 1982.  
Also of record were VA treatment records showing bilateral 
hearing loss from October 1996 through November 1996.  In 
addition, the evidence of record at the time of the rating 
decision included a VA audiological examination and a VA 
audio-ear disease examination, both from February 1997, which 
showed that the veteran had bilateral sensorineural hearing 
loss, but did not find a link between his condition and his 
service.  The examination report noted that the veteran had 
been exposed to post-service noise while working as a 
teamster and truck driver, as well as working in 
construction.  It was further noted that he did not wear 
hearing protection while working these jobs.  Significantly, 
the VA examiner indicated that bilateral sensorineural 
hearing loss, left side slightly worse than the right in the 
high frequencies, is consistent with prior noise exposure and 
aging.  Also of record was the veteran's allegation that his 
hearing loss was caused by his service aboard the USS Madison 
(DD-425), where he used a turret gun measuring 75 
millimeters.

In March 2004, the veteran filed a claim to reopen service 
connection for bilateral hearing loss.  In that claim, the 
veteran again alleged that his hearing loss was caused by his 
service aboard the USS Madison (DD-425), where he used a 
turret gun measuring 75 millimeters.  The veteran also 
repeated this argument in his September 2005 notice of 
disagreement.  Although material, this evidence is not new, 
because it was previously alleged in the veteran's November 
1996 claim.

The evidence of record at the time of the June 2004 and 
August 2004 rating decisions included a December 1998 chart 
documenting the veteran's hearing loss and VA treatment 
records from December 2003 through February 2004 indicating 
bilateral hearing loss.  

New evidence received after the June 2004 and August 2004 
rating decisions includes a private diagnosis of bilateral 
hearing loss from December 2004, which does not include any 
opinion as to the etiology of the veteran's condition.  The 
other new evidence is a July 2005 VA audiological examination 
report, coupled with the examiner's August 2005 update after 
reading the claim file.  The examiner found that the veteran 
had bilateral sensorineural hearing loss, which was 
moderately severe to severe in the right ear and moderately 
severe to profound in the left ear.  The VA examiner also 
found that, without more detailed audiometric records from 
the time of the veteran's discharge from service, he could 
not determine the etiology of the veteran's hearing loss 
without resorting to mere speculation.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the May 1997 rating decision 
that was not previously submitted to agency decisionmakers, 
when considered with the previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
a claim for service connection for bilateral hearing loss.  
The additional evidence presents more evidence of post-
service bilateral hearing loss, but does not provide any new 
evidence that the current bilateral hearing loss was caused 
by the veteran's time in service.  Because the additional 
evidence does not relate to an unestablished fact that is 
necessary to substantiate the veteran's claim for service 
connection for bilateral hearing loss, the Board finds that 
the evidence associated with the claims file subsequent to 
the May 1997 rating decision is not new and material, and a 
previously denied claim for service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a).

Analysis-Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The veteran contends that he acquired tinnitus as a result of 
his time in service.  In his September 2005 notice of 
disagreement, the veteran alleges that his tinnitus was 
caused by the noise to which he was exposed when operating 
guns aboard the USS Madison.  The veteran reported 
experiencing occasional tinnitus to a VA examiner in February 
1997, and reported experiencing intermittent bilateral 
tinnitus about 50 percent of the time for the past 10 years 
to a different VA examiner in July 2005.

In his September 2005 notice of disagreement, the veteran 
acknowledges that there is no record or evidence of tinnitus 
during his time in service, although he argues that lack of 
evidence cannot be the sole reason for the denial of his 
claim.  The veteran also has not submitted any medical 
opinions showing that his tinnitus was caused by his time in 
service.

While the first VA examiner, in February 1997, did not opine 
on the etiology of the veteran's tinnitus, the second VA 
examiner, in July 2005, stated that it is not likely that the 
veteran's tinnitus was caused by noise exposure during 
military service.  The second VA examiner took into account 
the veteran's contact with 75 millimeters guns in service, 
and noted that the veteran had used hearing protection at 
that time.  The second VA examiner also took into account the 
veteran's factory work without ear protection prior to 
service, as well as his work driving trucks after service.  
Finally, the VA examiner noted that the veteran denied 
recreational noise exposure.  In July 2005, the VA examiner 
did not have access to the veteran's claim file.

After reviewing the veteran's claim file in August 2005, the 
VA examiner reaffirmed that it is not likely that the 
veteran's tinnitus was caused by noise exposure during 
military service, and further stated that his conclusion was 
based primarily on the fact that the reported date of onset 
of the tinnitus-1995-was around 50 years after the veteran 
was discharged from service, in 1946.

The VA examiner's opinion as to the etiology of the veteran's 
tinnitus is competent medical evidence.  38 C.F.R. § 
3.159(a)(1).

Because the veteran has failed to present evidence showing 
that it is more likely than not that his tinnitus were caused 
by his time in service, his claim for service connection for 
tinnitus is denied.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for tinnitus; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the veteran's claim is denied.


ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection for bilateral 
hearing loss is not reopened.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


